Case: 1:19-cv-02024-CAB Doc #: 14 Filed: 05/26/20 1 of 13. PageID #: 247




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



 ADRIAN VLAD, ET AL.,                         )       CASE NO. 1:19CV2024
                                              )
                       Plaintiff,             )       JUDGE CHRISTOPHER A. BOYKO
                                              )
                vs.                           )
                                              )
 DGI TRUCKING, INC.,                          )       OPINION AND ORDER
                                              )
                       Defendant.             )

 CHRISTOPHER A. BOYKO, J:

        This matter is before the Court on Defendant DGI Trucking, Inc.’s Motion to Stay

 Proceedings Pending Arbitration. (ECF # 5). For the following reasons, the Court grants, in

 part, Defendant’s Motion to Stay. The Court will stay the litigation in order to allow the

 Magistrate Judge assigned to the case to hold an evidentiary hearing on whether the parties

 clearly and unmistakably agreed to delegate questions or arbitrability to the arbitrator. The

 Magistrate upon completion of the evidentiary hearing shall provide the Court a Report and

 Recommendation on the issue for the Court’s approval.

        According to Plaintiffs’ Complaint, Plaintiffs Adrian Vlad (“Vlad”) Lucian Solomon

 (“Solomon”), Daniel Varvaruc (“Varvaruc”) and Daniel Tarog (“Tarog”) are owner-operator,

 independent truck drivers who entered into lease agreements with Defendant DGI Trucking,
Case: 1:19-cv-02024-CAB Doc #: 14 Filed: 05/26/20 2 of 13. PageID #: 248



 Inc. (“DGI”), an authorized carrier. Under federal regulations, authorized carriers like DGI

 may transport interstate using equipment it does not own so long as the equipment is covered

 by a written lease that conforms to the requirements of 49 CFR § 376.

         Each Plaintiff entered into multiple lease agreements with DGI. According to

 Plaintiffs, DGI failed to include several provisions in the lease agreements required under

 law. Plaintiffs further contend DGI breached these lease agreements, causing injury to

 Plaintiffs.

 DGI’s Motion to Stay

         According to DGI, each Plaintiff’s lease agreement with DGI contained a mandatory

 arbitration clause requiring all disputes arising out of the lease agreements be determined by

 arbitration. DGI concedes that because the lease agreements are contracts of employment

 they are outside the purview of the Federal Arbitration Act (“FAA”) as held recently by the

 United States Supreme Court in New Prime Inc. v. Oliveira, 139 S. Ct. 532, 541 (2019).

 However, DGI contends they are still subject to Ohio’s Arbitration Act which contains the

 same strong presumption in favor of enforcing arbitration agreements and does not exclude

 contracts of employment. Furthermore, the lease agreements expressly state that “ wherever

 there is no applicable Federal Law this lease shall be governed by the laws of the State of

 Ohio.” (Application of Lease, Interpritation (sic) and Remedies, Section C).

         DGI further contends that the arbitration clause in the lease agreements contains a

 delegation clause delegating questions of arbitrability to the arbitrator. Because the lease

 agreements agree that the arbitrations will be “in accordance with the Commercial Arbitration

 Rules of the AAA,” and those AAA rules reserve questions of arbitrability for the arbitrator,


                                                2
Case: 1:19-cv-02024-CAB Doc #: 14 Filed: 05/26/20 3 of 13. PageID #: 249



 this exhibits the clear intent of the parties to delegate questions of arbitrability for the

 arbitrator, according to DGI.

         Even if the Court should decide the question of arbitrability, DGI argues it should find

 the arbitration agreements are enforceable as Ohio law presumes the agreements valid and

 enforceable. Plaintiffs admit they entered into the agreements and, in fact, seek to enforce

 them via their breach of contract claims and DGI contends they were given the opportunity to

 review and negotiate the terms of the agreements.

         DGI also argues that all of Plaintiffs’ claims are subject to arbitration as all arise out

 of the lease agreements. Also, due to the delegation provision, DGI asserts that any questions

 concerning the scope of the arbitration clause must also be determined by the arbitrator.

         Finally, DGI asserts there are no statutory prohibitions against arbitration.

 Plaintiffs’ Opposition

         According to Plaintiffs, they are all native Romanians who lack fluency in English.

 Only one Plaintiff has basic English reading skills while the others do not read English. All

 four Plaintiffs have no legal training and are unfamiliar with the United States legal system in

 general and the arbitration system specifically. DGI’ s owners are also Romanian, speak and

 write Romanian and could have provided the lease agreements in Romanian but chose not to

 do so. They never explained the lease agreements to Plaintiffs and never explained to

 Plaintiffs the rights they were giving up by agreeing to arbitrate nor did they explain the costs

 of arbitration to Plaintiffs. All Plaintiffs attest they did not know the lease agreements

 contained arbitration clauses nor were they given the opportunity to negotiate the terms of the

 lease agreements nor could they have had them removed. All attest they had no choice but to


                                                   3
Case: 1:19-cv-02024-CAB Doc #: 14 Filed: 05/26/20 4 of 13. PageID #: 250



 sign the lease agreements as DGI presented the agreement as a “take it or leave it”

 proposition.

         Plaintiffs assert their claims are not subject to arbitration because the lease agreements

 expressly provide that federal law governs. Because Plaintiffs’ claims include claims under

 the Truth-in-Leasing federal regulations and both sides agree the FAA does not apply to

 employment contracts like the leases herein, these claims are not arbitrable according to

 Plaintiffs.

         Plaintiffs claim the Court must determine whether the claims are arbitrable because

 the presumption under the law is questions of arbitrability are for the Court and not the

 arbitrator to determine. Furthermore, Plaintiffs dispute Defendant’s contention that they

 clearly and unmistakably agreed to let the arbitrator determine arbitrability. Therefore, the

 issue of arbitrability must be determined by the Court.

         The Plaintiffs next assert that the Court should find the arbitration clauses

 unconscionable and unconstitutional as they are both procedurally and substantively

 unconscionable.

         Finally, Plaintiffs contend the arbitration clauses inherently conflict with the purposes

 of the Truth-in-Leasing Regulations and the Federal Arbitration Act.

                                 LAW AND ANALYSIS

 Ohio Arbitration Act

         The first issue to be determined by the Court whether the parties agreed to delegate the

 determination of arbitrability to the arbitrator.

         Ohio’s Arbitration Act (“OAA”) is set forth in O.R.C. § 2711.01 (A) and reads:


                                                     4
Case: 1:19-cv-02024-CAB Doc #: 14 Filed: 05/26/20 5 of 13. PageID #: 251



        A provision in any written contract, except as provided in division (B) of this
        section, to settle by arbitration a controversy that subsequently arises out of the
        contract, or out of the refusal to perform the whole or any part of the contract,
        or any agreement in writing between two or more persons to submit to
        arbitration any controversy existing between them at the time of the agreement
        to submit, or arising after the agreement to submit, from a relationship then
        existing between them or that they simultaneously create, shall be valid,
        irrevocable, and enforceable, except upon grounds that exist at law or in equity
        for the revocation of any contract.


        The OAA further places the onus on the Court to determine whether the claims at

 issue are referable to arbitration. O.R.C. § 2711.02(B) reads:

        If any action is brought upon any issue referable to arbitration under an
        agreement in writing for arbitration, the court in which the action is pending,
        upon being satisfied that the issue involved in the action is referable to
        arbitration under an agreement in writing for arbitration, shall on application of
        one of the parties stay the trial of the action until the arbitration of the issue has
        been had in accordance with the agreement, provided the applicant for the stay
        is not in default in proceeding with arbitration.

        “Both the Ohio General Assembly and Ohio courts have expressed a strong public

 policy favoring arbitration.” Alford v. Arbors at Gallipolis, 2018-Ohio-4653, ¶ 11, 123

 N.E.3d 305, 311 quoting Hayes v. Oakridge Home, 122 Ohio St.3d 63, 2009-Ohio-2054, 908

 N.E.2d 408.

 “In light of the strong presumption favoring arbitration, all doubts should be resolved in its

 favor.” Alford, 2018 Ohio at #14. “Whether the parties have executed a valid written

 arbitration agreement is a matter of state contract law.” Id. at #18 quoting Brown v.

 Extendicare, 2015-Ohio-3059, 39 N.E.3d 896 (2nd Dist.), at ¶ 20. “Although any challenge

 to the validity of an arbitration agreement is to be resolved by the court... threshold

 determinations may be delegated to the arbitrator in the arbitration agreement.” Morgan v.

 UMH Properties, No. 1:18 CV 948, 2018 WL 3647203, at *3 (N.D. Ohio Aug. 1, 2018).

                                                  5
Case: 1:19-cv-02024-CAB Doc #: 14 Filed: 05/26/20 6 of 13. PageID #: 252



 “When determining the validity of a delegation clause, that clause does not benefit from the

 presumption in favor of arbitration. Rather, although delegation of the question of arbitrability

 is allowed, the general presumption is that arbitrability is a question to be determined by the

 courts.” Id. citing Rent-A-Center, West Inc. v. Jackson, 561 U.S. 63, 68-69 (2010). “In order

 to overcome this presumption the parties must ‘clearly and unmistakably provide otherwise’

 within their agreement.” Morgan, supra at #3.

        Arbitration agreements are enforceable “except upon grounds that exist at law or in

 equity for the revocation of any contract.” O.R.C. § 2711.01(A). “Unconscionability is a

 ground for revocation of a contract.” Taylor Bldg. Corp. of Am. v. Benfield, 117 Ohio St. 3d

 352, 361–62 (2008). “Unconscionability includes both ‘ an absence of meaningful choice on

 the part of one of the parties together with contract terms which are unreasonably favorable to

 the other party.” Id., quoting Lake Ridge Academy v. Carney, 66 Ohio St.3d 376, 383 (1993).

 “A determination of whether a written contract is unconscionable is an issue of law.” Taylor,

 117 Ohio St. 3d at 359.

        The United States Supreme Court has held that where the parties’ arbitration

 agreement contains a delegation clause, challenges to its validity are to be determined by the

 Court. However, this was is the context of an arbitration agreement subject to the FAA. See

 Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 130 S. Ct. 2772, 2774 (2010). (“Under the

 FAA, where an agreement to arbitrate includes an agreement that the arbitrator will determine

 the enforceability of the agreement, if a party challenges specifically the enforceability of that

 particular agreement, the district court considers the challenge, but if a party challenges the

 enforceability of the agreement as a whole, the challenge is for the arbitrator.”). Ohio courts


                                                 6
Case: 1:19-cv-02024-CAB Doc #: 14 Filed: 05/26/20 7 of 13. PageID #: 253



 agree that “if there is a specific challenge to the validity of the arbitration clause for reasons

 other than the challenge to the entire contract, then the trial court must first resolve the

 validity of the arbitration clause before ordering a stay and compelling arbitration.” Garber v.

 Buckeye Chrysler-Jeep-Dodge of Shelby, 2008-Ohio-3533, ¶ 16

        “The party asserting unconscionability bears the burden of proving both procedural

 and substantive unconscionability.” Hayes, 122 Ohio St.3d at 67. “Procedural

 unconscionability considers the circumstances surrounding the contracting parties’

 bargaining, such as the parties’ age, education, intelligence, business acumen and experience,

 who drafted the contract, whether alterations in the printed terms were possible, and whether

 there were alternative sources of supply for the [consideration] in question.” Taylor, 117

 Ohio St.3d at 361-62. “Procedural unconscionability considers the circumstances

 surrounding the contracting parties' bargaining, such as the parties' “ ‘age, education,

 intelligence, business acumen and experience, * * * who drafted the contract, * * * whether

 alterations in the printed terms were possible, [and] whether there were alternative sources of

 supply for the goods in question.’ ” Collins v. Click Camera & Video, Inc., 86 Ohio App.3d

 826, 834 (Ohio App. 2nd Dist. 1993) quoting Johnson v. Mobil Oil Corp. (E.D.Mich.1976),

 415 F.Supp. 264, 268. “Factors which may contribute to a finding of unconscionability in the

 bargaining process [i.e., procedural unconscionability] include the following: belief by the

 stronger party that there is no reasonable probability that the weaker party will fully perform

 the contract; knowledge of the stronger party that the weaker party will be unable to receive

 substantial benefits from the contract; knowledge of the stronger party that the weaker party is

 unable reasonably to protect his interests by reason of physical or mental infirmities,


                                                  7
Case: 1:19-cv-02024-CAB Doc #: 14 Filed: 05/26/20 8 of 13. PageID #: 254



 ignorance, illiteracy or inability to understand the language of the agreement, or similar

 factors.” Taylor. 117 Ohio St. 3d at 361–62 citing Restatement of the Law 2d, Contracts

 (1981), Section 208, Comment d. “Normally, an incapacity to contract results from mental

 incapacity or illiteracy.” Ohio Univ. Bd. of Trustees v. Smith, 132 Ohio App. 3d 211, 219,

 724 N.E.2d 1155, 1160 (1999). Ultimately the Court must determine whether the parties to

 the contract had “a reasonable opportunity to understand the terms of the contract....” Id. The

 Court must consider “whether the circumstances surrounding the party to the contract were

 such that no voluntary meeting of the minds was possible.” Scovill v. WSYX/ABC, 425 F.3d

 1012, 1017 (6th Cir. 2005), (citing Jeffrey Mining Prods., L.P. v. Left Fork Mining Co., 143

 Ohio App.3d 708, 758 N.E.2d 1173. 1181 (2001) ).

        “An assessment of whether a contract is substantively unconscionable involves

 consideration of the terms of the agreement and whether they are commercially reasonable.”

 Hayes, 122 Ohio St. 3d at 69. “Factors courts have considered in evaluating whether a

 contract is substantively unconscionable include the fairness of the terms, the charge for the

 service rendered, the standard in the industry, and the ability to accurately predict the extent

 of future liability.” Id. Unreasonable and/or undisclosed costs of arbitration may render an

 arbitration clause unconscionable. See DeVito v. Autos Direct Online, Inc., 2015 Ohio 3336

 (Ohio App. 8th Dist. 2015.

        The arbitration clauses found in the lease agreements by all accounts are identical and

 read as follows:

        Any controversy or claim arising out of this lease, or the breach thereof, shall
        be settled by arbitration to be held in Cleveland, Ohio or other mutually
        acceptable location in accordance with the Commercial Arbitration Rules
        of the American Arbitration Association, and a judgment upon the

                                                 8
Case: 1:19-cv-02024-CAB Doc #: 14 Filed: 05/26/20 9 of 13. PageID #: 255



        award rendered by the arbitrators may be entered in any court having
        jurisdiction thereof.

        In addition, Section 5(B) of the Lease Agreements read “[t]his lease shall be governed

 by Federal Law and regulations where applicable, and wherever there is not applicable

 Federal Law this lease shall be governed by the laws of the state of Ohio.”

        The parties dispute whether Plaintiffs are challenging the lease agreements as a whole

 or are specifically challenging the validity and enforceability of the arbitration clause

 generally and the delegation clause specifically. Having reviewed the Motion, Opposition

 and Reply, the Court finds Plaintiffs specifically dispute both the arbitration clause and the

 delegation clause.

         Plaintiffs opposition contains the following arguments: “Defendant never explained

 the choice of law and arbitration provisions contained in the Lease Agreements to

 Plaintiffs.” ( Brief In Opp. Pg. 5, Vlad Affidavit at ¶¶ 8, 10; Solomon Declaration at ¶¶ 8, 10;

 Varvaruc Declaration at ¶¶ 8, 10; Tarog Affidavit at ¶¶ 8, 10.) “Plaintiffs were not made

 aware that they were agreeing to forego filing a lawsuit for any violations in court or

 what specific laws would apply and under what circumstances. Nor were they advised of

 the costs associated with arbitration – costs which are significant to Plaintiffs given their

 annual income and disproportionate to the amount at issue in this case –        or the

 differences between arbitration and court proceedings.” (Id.) “Plaintiffs did not know or

 understand that the Lease Agreements contained arbitration and choice of law provisions.

 Even if they had understood the import and impact of the arbitration and choice of

 law provisions, Plaintiffs were not given the opportunity to negotiate the terms of the

 Lease Agreements or insist that the arbitration provision be removed.”( Id. at pg. 6, Vlad

                                                 9
Case: 1:19-cv-02024-CAB Doc #: 14 Filed: 05/26/20 10 of 13. PageID #: 256



  Affidavit at ¶¶ 8-10; Solomon Declaration at ¶¶ 8-10; Varvaruc Declaration at ¶¶ 8-10;

  Tarog Affidavit at ¶¶ 8-10.) “As is set forth in detail below, Plaintiffs contend that

  the entire arbitration provision, including the purported delegation agreement, is

  both procedurally and substantially unconscionable and is unconstitutional.” Brief in

  Opp. pg. 13). “At no time were Plaintiffs advised that the Lease Agreements contained

  arbitration agreements. Nor did they have any understanding that submitting disputes to

  arbitration would prevent Plaintiffs from going to Court and having a jury trial and also cost

  money – both to submit the claims to arbitration and for the arbitrator’s time.       And they

  certainly did not know and were not made aware that by referencing the AAA

  Commercial Rules of Arbitration, they may have given up their right to have this Court

  determine threshold issues of arbitrability.” (Id. at pg. 15).

         Plaintiffs argue they did not clearly and unmistakably agree to delegate arbitrability

  issues to the arbitrator. The delegation clause does not specify that the parties are delegating

  issues of arbitrability to the arbitrator.   Instead, it merely references the AAA

  Commercial Rules of Arbitration which include a rule that arbitrability issues are to be

  determined by the arbitrator. It is unclear whether the AAA Rules were provided or discussed

  with Plaintiffs. Plaintiffs contend this reference to the AAA Rules is insufficient to show they

  clearly and unmistakably agreed given Plaintiffs’ limited ability to understand English and

  Plaintiffs lack of familiarity with arbitration generally or the AAA Commercial Rules of

  Arbitration. Defendant, who had superior knowledge and was charged with complying

  with the Truth-In-Leasing regulations, could have, but did not, explain this provision to

  Plaintiffs in Romanian or otherwise. The arbitration provision in no way makes clear


                                                  10
Case: 1:19-cv-02024-CAB Doc #: 14 Filed: 05/26/20 11 of 13. PageID #: 257



  that by signing the Lease Agreements, Plaintiffs may have delegated issues of arbitrability

  to the arbitrator. Nor does the arbitration provision specify that Plaintiffs are waiving the

  right to a jury or that arbitration costs money. The arbitration provision also fails to

  disclose the costs of arbitration or that Plaintiffs would have to spend a

  disproportionate amount in costs and arbitration fees to arbitrate their disputes in order

  to obtain the funds that Defendant wrongfully withheld in violation of the lease agreements

  and the Truth-In-Leasing regulations.

          DGI points the Court to several Ohio appellate decisions holding that incorporation of

  the AAA rules clearly and unmistakably vests the arbitrator with the authority to decide the

  issue of arbitrability. Summit Constr. Co. v. L.L.F.J.A.O., L.L.C., 9th Dist. Summit No.

  25621, 2012-Ohio-568, ¶ 13 (citations omitted); von Arras v. Columbus Radiology

  Corp., 10th Dist. Franklin No. 04AP-934, 2005-Ohio-2562, ¶ 15.

          Plaintiffs also assert the arbitration clause and delegation clause therein are

  substantively unconscionable due to the costs of arbitration. Plaintiffs only evidence is their

  own affidavits in which they assert “I did not know that arbitration cost money and the costs

  would be disproportionate to the amount of compensation I received from DGI.” (See

  Vlad aff. para. 9).

          “[W]e believe that where, as here, a party seeks to invalidate an arbitration agreement

  on the ground that arbitration would be prohibitively expensive, that party bears the burden of

  showing the likelihood of incurring such costs.” Green Tree Financial Corp.-Alabama v.

  Randolph (2000), 531 U.S. 79, 92. “Though some expenses may be inherently speculative,

  the Court noted that generic information contained in AAA Commercial Rules and


                                                  11
Case: 1:19-cv-02024-CAB Doc #: 14 Filed: 05/26/20 12 of 13. PageID #: 258



  unsupported statements were not enough to satisfy the party's burden of providing factual

  proof that the costs were prohibitively expensive.” Garcia v. Wayne Homes, LLC,

  2002-Ohio-1884. In Garcia, the Ohio appellate court found plaintiffs failed to meet their

  evidentiary burden to show that the costs of arbitration rendered the arbitration clause

  substantively unconscionable even though the plaintiffs provided an affidavit outlining their

  total claimed damages, the AAA cost schedule showing the amount of fees plaintiffs would

  be required to pay, including the arbitrator’s fee and costs of hearing room. The Garcia court

  found this evidence failed to meet plaintiff’s burden because “proof of costs alone will not

  invalidate an arbitration clause. Appellants produced no evidence of the expected cost

  differential between arbitration and litigation in court. Appellants' incomplete cost estimation

  comprises less than 2% of the face value of the parties' $135,000 contract and could easily be

  exceeded by litigation expenses.” Id. at #13.

         A federal court likewise found a plaintiff had not met her burden to show arbitration

  costs were substantively unconscionable where plaintiff “has not provided information about

  the comparative costs of litigating and arbitrating her claims.” Garrett v. Hooters-Toledo, 295

  F. Supp. 2d 774, 781 (N.D. Ohio 2003).

         Because a plaintiff must show both procedural and substantive unconscionability in

  order for the Court to find an arbitration agreement or a delegation clause within the

  arbitration clause unconscionable, Plaintiffs’ bare, unsupported attestations that costs were

  not disclosed and that they were disproportionate to their compensation fails to meet this

  evidentiary burden. Therefore, the Court finds the delegation clause is not substantively

  unconscionable.


                                                  12
Case: 1:19-cv-02024-CAB Doc #: 14 Filed: 05/26/20 13 of 13. PageID #: 259



          However, given the serious questions whether the parties clearly and unmistakably

  agreed to delegate arbitrability questions to the arbitrator in light of Plaintiffs’ alleged English

  illiteracy and lack of understanding of the AAA Arbitration Rules, the Court finds Plaintiff’s

  affidavits raise enough concerns that the issue will be referred to the Magistrate Judge for an

  evidentiary hearing and Report and Recommendation.

          Therefore, the Court grants, in part, Defendant’s Motion to Stay Litigation and orders

  the litigation stayed until the Court, after a hearing and Report and Recommendation from the

  Magistrate Judge, determines whether the parties agreed to delegate questions of arbitrability

  to the arbitrator.

          IT IS SO ORDERED.




  Date: May 26, 2020                     /S/Christopher A. Boyko
                                         CHRISTOPHER A. BOYKO
                                         Senior United States District Judge




                                                  13
